DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,134,144; over claims 1-17 of U.S. Patent No. 10,645,208; over claims 1-6, 8-13 and 15-20 of Patent No. 10,057,396; and over claims 1, 6, 13, 15-17 of U.S. Patent No. 10,728,374. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent and/or recited in different words (In re KARLSON (CCPA) 136 USPQ 184 (1963)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-13, 15-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Efrati (US 2013/0223436) and Motrenko et al. (US 8,862,762).
 	Regarding claim 1, Efrati teaches a method for a called party apparatus comprising:
 	receiving in the called party apparatus, over a one-way connection, both a message indicating a connection establishment request for a two-way connection from a calling party apparatus (i.e., a message representing a connection request is delivered and received by a called party’s telephone device wherein the message included both “Accept” or ”Decline” button or icons associated with the message; para. [0054]), and caller information, the caller information being either a reference to a resource comprising content (i.e., the message may include an indication of where the message or information, such as calling party information, has been stored; para. [0052]) or the content, the content comprising a real-time video stream, captured and send by the calling party apparatus (i.e., video message or video stream captured by the calling party’s telephone device; para. [0044]), at least as long as the connection establishment request is pending (i.e., the message or information is delivered to or played to the called party before the called is connected to the calling party; para. [0035], [0056] wherein the message or information comprising the recorded video stream; para. [0036]); 
outputting the received video stream information and providing an indication of the connection establishment request via a user interface of the called party apparatus (i.e., displaying the received message or information with the “Accept” or “Decline” button or icons to the called party for viewing; para. [0054]); and 
 	in response to receiving a user input indicating a connection establishment acceptance, establishing a two-way connection (i.e., if the called party decides to accept the call, the calling party ban be bridged into the existing telephone call; para. [0059]).
 	It should be noticed that Efrati further teaches the feature of capturing the video stream by used of elements of the calling party’s telephony device (para. [0044]). Efrati also teaches the feature of providing the video stream with audio, provided by the calling party so that a speech-to-text unit to identify key words in the message in order to identify the calling party (para. [0063]). Therefore, would have been obvious to those skilled the art to modify the feature of capturing the video stream, by the calling party’s telephony device, including video stream of the calling party, as the calling party identification to be transmitted to the called party. It should be also noticed that Efrati teaches the feature of capturing or recording the video stream and sending the captured video stream as the pre-recorded or recorded video message to an announcing unit, such as announcing unit 300, as shown in figure 3 (para. [0045] and [0067]). Efrati, however, failed to clearly teach the feature of capturing a real-time video stream and sending in real time in a continuous manner. However, Motrenko et al. (“Motrenko”) teaches a system and method of transmitting a live (real time) video stream from a mobile device (see Abstract). Motrenko further teaches that the real-time or “live” transmission of a video stream from the mobile device refers to the sending of data near or at the same time that the data is captured. Motrenko further teaches that the “live” (real-time) video stream must be transmitted from the mobile device without exceeding a predefined latency threshold (e.g., 0.5 second between capture and transmission from the mobile device to a receiving device)(col.2, line 60 through col.3, line 8). Motrenko further teaches that the live video stream and information about the user (calling party) of the mobile is sent, in a real-time video notification, to the receiving device via a communication channel established and a push notification server in continuous manner for immediately viewing (col.4, lines 13-23 and col.5, lines 22-45).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of feature of capturing a real-time video stream and sending in real time in a continuous manner, as taught by Motrenko, into view of Efrati, in order to allow the called party to determine whether to accept the incoming telephone call. 
 	Regarding claim 2, Efrati further teaches a feature of transmitting an indication of where the message or information has been stored to the called party. The message or information comprises a video stream, as discussed above. Efrati further teaches the indication could be a universal resource location (URL)(read on reference to resource where the message or information comprised the video stream stored) which is used by the called party’s telephone device to retrieve and play the stored message or information (para. [0052]). 
Regarding claim 3, Efrati further teaches a feature of transmitting an indication included the URL, as discussed above, which is used by the called party in a request to retrieve video message. The indication has no caller information. It is obvious to those skilled in the art to recognize that the request being sent by the called party’s telephone device to the calling party’s telephone device (being targeted to the second user apparatus) associated with the URL or the caller information in order to retrieve the video stream where it has been stored (para. [0052] and [0058]).
 	Regarding claim 4, Efrati further teaches the URL included in a request being sent to the called party’s telephone device and, thereafter, the retrieved video stream being sent along with an alert (i.e., ringing tone or display)(para. [0052] and [0053]).
Regarding claim 5, Efrati further teaches the features of arranging the connection of the call in paragraphs [0054] and [0059].
Regarding claim 8, Efrati teaches a method for a calling party apparatus, the method comprising: 
detecting in the first calling party apparatus a user input indicating a request to establish a two-way connection to a second user apparatus (i.e., calling party dials a telephone number of the called party to establish a two-way connection to a called party’s telephone device and enters the message or information (i.e., either one of text, audio or video stream) before or after the dialing, then the calling party’s telephony device detected such input and transmitted them to an announcement receiving unit 304 of the announcing unit 300, as shown in figure 3; para. [0036]-[0037]); 
starting, after the detecting, to capture a video stream to be transmitted over a one-way connection to the called party apparatus, by a software application running on the calling party’s telephony device (i.e., elements of the calling party’s telephone device to capture the video stream after dialing the call; para. [0044]-[0045]); 
sending with the connection establishment request caller information, other than a calling 4party's contact information, the caller information being either a reference to a resource comprising the video stream (i.e., sending a message which includes an indication of where the message or information has been store; para. [0052]) or the video recording or recorded video stream (para. [0036] and [0045]); and 
capturing and sending the video stream to the resource or to the second user apparatus at least as long as the connection establishment request is pending (i.e., the calling party’s telephony device capture the message or information (video stream) and providing to announcement unit 300 which delivers the captured video stream to the called party for viewing as long as the request being pending; para. [0043]-[0045], [0051], [0054], [0056] and [0058]).
It should be noticed that Efrati further teaches the feature of capturing the video stream by used of elements of the calling party’s telephony device (para. [0044]). Efrati also teaches the feature of providing the video stream with audio, provided by the calling party so that a speech-to-text unit to identify key words in the message in order to identify the calling party (para. [0063]). Therefore, would have been obvious to those skilled the art to modify the feature of capturing the video stream, by the calling party’s telephony device, including video stream of the calling party, as the calling party identification to be transmitted to the called party. It should be also noticed that Efrati teaches the feature of capturing or recording the video stream and sending the captured video stream as the pre-recorded or recorded video message to an announcing unit, such as announcing unit 300, as shown in figure 3 (para. [0045] and [0067]). Efrati, however, failed to clearly teach the feature of continuing capturing and sending the real-time video stream, in real time, to the called party apparatus. However, Motrenko et al. (“Motrenko”) teaches a system and method of transmitting a live (real time) video stream from a mobile device (see Abstract). Motrenko further teaches that the real-time or “live” transmission of a video stream from the mobile device refers to the sending of data near or at the same time that the data is captured. Motrenko further teaches that the “live” (real-time) video stream must be transmitted from the mobile device without exceeding a predefined latency threshold (e.g., 0.5 second between capture and transmission from the mobile device to a receiving device)(col.2, line 60 through col.3, line 8). Motrenko further teaches that the live video stream and information about the user (calling party) of the mobile is continuously sent, in a real-time video notification, to the receiving device via a communication channel established and a push notification server for immediately viewing in order to allow the called party determine to where to answer the call (col.4, lines 13-23 and col.5, lines 22-45).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of feature of capturing a real-time video stream and sending in real time in a continuous manner, as taught by Motrenko, into view of Efrati, in order to allow the called party to determine whether to accept the incoming telephone call. 
Regarding claim 9, Efrati further teaches the feature of sending a message, as a connection established request, comprising a universal resource locator (URL) to the called party’s telephone device and sending the message or information included retrieved video stream associated with the URL and playing the stored message or information on the called party’s telephone device (para. [0052]).
Regarding claim 10, Efrati further teaches the feature of using the URL, as a specific request, to request, by the called party’s telephone device, the stored message or information to be retrieved, sent to and displayed on the called party’s telephone device (para. [0052]).
Regarding claim 11, Efrati further teaches the limitations of the claim in paragraph [0052].
Regarding claim 12, Efrati further teaches features of using the URL to retrieve the stored message or information, as discussed in claims 10-11 above, in paragraph [0052].
Regarding claim 13, Efrati further teaches feature of sending the message included the URL indication to the called party’s telephone device in the connection establishment request (without the reference to the resource). The called party’s telephone device uses the URL to request the stored message or information which included the stored video stream from the caller’s telephone device (requesting for a reference to resource). The stored message or information is retrieved from a particular location on a data network (performing the adding in response to the request). The  stored message or information with the reference to the resource is sent and played on the called party’s telephone device (para. [0052]).
Regarding claims 15-16, Efrati further teaches elements of a computer processor (as shown in figure 2) that can be used a part of the IP telephone system 120 to accomplish various functions. Efrati further teaches software routine 162, when executed by the CPU 152, performs one or more functions of the method as discussed above (para. [0029]-[0034]).
Regarding claim 17, Efrati further teaches a telecommunications system, as shown in figure 1, comprising data network 110, IP telephone system 120, having the announcing unit 300 (para. [0035]), PSTN 130, etc. and telephones 1-3 (102a-102c), computer with IP telephony software 106, IP telephone 108, etc. (para. [0021]). 
Regarding claim 18, Efrati further teaches a telecommunications system comprising the IP telephone system 120, as a server, having the announcing unit 300 to provide the resource for the video stream (para. [0035]-[0036] and [0044]-[0045]).
Regarding claim 19, Efrati further teaches the limitations of the claim based on the URL used and retrieved the stored message or information related to the call and the caller in paragraph [0052].
Regarding claim 21, Efrati teaches a method for a called party apparatus, the method comprising:
 receiving in the called party apparatus a connection establishment request for a two-way connection from a calling party apparatus (i.e., a message representing a connection request is delivered and received by a called party’s telephone device wherein the message included both “Accept” or ”Decline” button or icons associated with the message; para. [0054]), the connection establishment request comprising caller information, the caller information being either a reference to a resource comprising content (i.e., the message may include an indication of where the message or information, such as calling party information, has been stored; para. [0052]) or the content, the content comprising a real-time video stream, captured and send by the calling party apparatus (i.e., video message or video stream captured by the calling party’s telephone device; para. [0044]), at least as long as the connection establishment request is pending (i.e., the message or information is delivered to or played to the called party before the called is connected to the calling party; para. [0035], [0056] wherein the message or information comprising the recorded video stream; para. [0036]); 
outputting the received video stream information and providing an indication of the connection establishment request via a user interface of the called party apparatus (i.e., displaying the received message or information with the “Accept” or “Decline” button or icons to the called party for viewing; para. [0054]); and 
 in response to receiving a user input indicating a connection establishment acceptance, establishing a two-way connection (i.e., if the called party decides to accept the call, the calling party ban be bridged into the existing telephone call; para. [0059]).
 It should be noticed that Efrati further teaches the feature of capturing the video stream by used of elements of the calling party’s telephony device (para. [0044]). Efrati also teaches the feature of providing the video stream with audio, provided by the calling party so that a speech-to-text unit to identify key words in the message in order to identify the calling party (para. [0063]). Therefore, would have been obvious to those skilled the art to modify the feature of capturing the video stream, by the calling party’s telephony device, including video stream of the calling party, as the calling party identification to be transmitted to the called party. It should be also noticed that Efrati teaches the feature of capturing or recording the video stream and sending the captured video stream as the pre-recorded or recorded video message to an announcing unit, such as announcing unit 300, as shown in figure 3 (para. [0045] and [0067]). Efrati, however, failed to clearly teach the feature of capturing a real-time video stream and sending in real time in a continuous manner. However, Motrenko et al. (“Motrenko”) teaches a system and method of transmitting a live (real time) video stream from a mobile device (see Abstract). Motrenko further teaches that the real-time or “live” transmission of a video stream from the mobile device refers to the sending of data near or at the same time that the data is captured. Motrenko further teaches that the “live” (real-time) video stream must be transmitted from the mobile device without exceeding a predefined latency threshold (e.g., 0.5 second between capture and transmission from the mobile device to a receiving device)(col.2, line 60 through col.3, line 8). Motrenko further teaches that the live video stream and information about the user (calling party) of the mobile is sent, in a real-time video notification, to the receiving device via a communication channel established and a push notification server in continuous manner for immediately viewing (col.4, lines 13-23 and col.5, lines 22-45).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of feature of capturing a real-time video stream and sending in real time in a continuous manner, as taught by Motrenko, into view of Efrati, in order to allow the called party to determine whether to accept the incoming telephone call. 
Regarding claim 22, Efrati teaches a method for a calling party apparatus, the method comprising: 
detecting in the calling party apparatus a user input for sending a connection establishment request to establish a two-way connection to a called party apparatus (i.e., calling party dials a telephone number of the called party to establish a two-way connection to a called party’s telephone device and enters the message or information (i.e., either one of text, audio or video stream) before or after the dialing, then the calling party’s telephony device detected such input and transmitted them to an announcement receiving unit 304 of the announcing unit 300, as shown in figure 3; para. [0036]-[0037]); 
starting capturing, after the detecting, to capture a video stream to be transmitted over a one-way connection to the called party apparatus, by a software application running on the calling party’s telephony device (i.e., elements of the calling party’s telephone device to capture the video stream after dialing the call; para. [0044]-[0045]); 
sending with the connection establishment request caller information, other than a calling 4party's contact information, the caller information being either a reference to a resource comprising the video stream (i.e., sending a message which includes an indication of where the message or information has been store; para. [0052]) or the video recording or recorded video stream (para. [0036] and [0045]); and 
capturing and sending the video stream to the resource or to the second user apparatus at least as long as the connection establishment request is pending (i.e., the calling party’s telephony device capture the message or information (video stream) and providing to announcement unit 300 which delivers the captured video stream to the called party for viewing as long as the request being pending; para. [0043]-[0045], [0051], [0054], [0056] and [0058]).
It should be noticed that Efrati further teaches the feature of capturing the video stream by used of elements of the calling party’s telephony device (para. [0044]). Efrati also teaches the feature of providing the video stream with audio, provided by the calling party so that a speech-to-text unit to identify key words in the message in order to identify the calling party (para. [0063]). Therefore, would have been obvious to those skilled the art to modify the feature of capturing the video stream, by the calling party’s telephony device, including video stream of the calling party, as the calling party identification to be transmitted to the called party. It should be also noticed that Efrati teaches the feature of capturing or recording the video stream and sending the captured video stream as the pre-recorded or recorded video message to an announcing unit, such as announcing unit 300, as shown in figure 3 (para. [0045] and [0067]). Efrati, however, failed to clearly teach the feature of continuing capturing and sending the real-time video stream, in real time, to the called party apparatus. However, Motrenko et al. (“Motrenko”) teaches a system and method of transmitting a live (real time) video stream from a mobile device (see Abstract). Motrenko further teaches that the real-time or “live” transmission of a video stream from the mobile device refers to the sending of data near or at the same time that the data is captured. Motrenko further teaches that the “live” (real-time) video stream must be transmitted from the mobile device without exceeding a predefined latency threshold (e.g., 0.5 second between capture and transmission from the mobile device to a receiving device)(col.2, line 60 through col.3, line 8). Motrenko further teaches that the live video stream and information about the user (calling party) of the mobile is continuously sent, in a real-time video notification, to the receiving device via a communication channel established and a push notification server for immediately viewing in order to allow the called party determine to where to answer the call (col.4, lines 13-23 and col.5, lines 22-45).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of feature of capturing a real-time video stream and sending in real time in a continuous manner, as taught by Motrenko, into view of Efrati, in order to allow the called party to determine whether to accept the incoming telephone call. 
Regarding claim 23, Efrati teaches a method for a called party apparatus comprising:
 	receiving in the called party apparatus, over a one-way connection, both a message indicating a connection establishment request for a two-way connection from a calling party apparatus (i.e., a message representing a connection request is delivered and received by a called party’s telephone device wherein the message included both “Accept” or ”Decline” button or icons associated with the message; para. [0054]), and caller information, the caller information being content comprising a real-time video stream, captured and send by the calling party apparatus (i.e., video message or video stream captured by the calling party’s telephone device; para. [0044]), at least as long as the connection establishment request is pending (i.e., the message or information is delivered to or played to the called party before the called is connected to the calling party; para. [0035], [0056] wherein the message or information comprising the recorded video stream; para. [0036]); 
outputting the received video stream information and providing an indication of the connection establishment request via a user interface of the called party apparatus (i.e., displaying the received message or information with the “Accept” or “Decline” button or icons to the called party for viewing; para. [0054]); and 
 	in response to receiving a user input indicating a connection establishment acceptance, establishing a two-way connection (i.e., if the called party decides to accept the call, the calling party ban be bridged into the existing telephone call; para. [0059]).
 	It should be noticed that Efrati further teaches the feature of capturing the video stream by used of elements of the calling party’s telephony device (para. [0044]). Efrati also teaches the feature of providing the video stream with audio, provided by the calling party so that a speech-to-text unit to identify key words in the message in order to identify the calling party (para. [0063]). Therefore, would have been obvious to those skilled the art to modify the feature of capturing the video stream, by the calling party’s telephony device, including video stream of the calling party, as the calling party identification to be transmitted to the called party. It should be also noticed that Efrati teaches the feature of capturing or recording the video stream and sending the captured video stream as the pre-recorded or recorded video message to an announcing unit, such as announcing unit 300, as shown in figure 3 (para. [0045] and [0067]). Efrati, however, failed to clearly teach the feature of capturing a real-time video stream and sending in real time in a continuous manner. However, Motrenko et al. (“Motrenko”) teaches a system and method of transmitting a live (real time) video stream from a mobile device (see Abstract). Motrenko further teaches that the real-time or “live” transmission of a video stream from the mobile device refers to the sending of data near or at the same time that the data is captured. Motrenko further teaches that the “live” (real-time) video stream must be transmitted from the mobile device without exceeding a predefined latency threshold (e.g., 0.5 second between capture and transmission from the mobile device to a receiving device)(col.2, line 60 through col.3, line 8). Motrenko further teaches that the live video stream and information about the user (calling party) of the mobile is sent, in a real-time video notification, to the receiving device via a communication channel established and a push notification server in continuous manner for immediately viewing (col.4, lines 13-23 and col.5, lines 22-45).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of feature of capturing a real-time video stream and sending in real time in a continuous manner, as taught by Motrenko, into view of Efrati, in order to allow the called party to determine whether to accept the incoming telephone call. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Efrati (US 2013/0223436) in view of Motrenko et al. (US 8,862,762) as applied to claim 1 above, and further in view of Bauchot et al. (US 2010/0074420).
 	Regarding claim 6, Efrati further teaches the feature of ignoring or treating the call based on lower or medium level of importance (para. [0061]). Efrati and Motrenko, in combination, teaches all subject matters as claimed above, except for the feature of screening incoming calls with black and white lists in order to reject the incoming call. However, Bauchot et al. (“Bauchot”) teaches the well-known call screening feature to screen calls which are whether to be accepted or rejected incoming calls by using a white list and black list; or to block or reject incoming calls having no caller id information transmitted with them and to terminate the incoming calls (para. [0015] and [0018]).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known features of rejecting the connection establishment request based on user’s blocked list, based on no reference to a source (i.e., caller ID information was blocked by the calling party or no caller ID information is provided in incoming calls), etc. and terminating them to a voicemail, as taught by Bauchot, into view of Efrati and Motrenko in order to prevent unwanted incoming calls reaching the called party.
	Allowable Subject Matter
Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



















Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: July 2022